     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 1 of 9


1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     THE BANK OF NEW YORK MELLON                       Case No. 2:16-cv-02400-MMD-VCF
      FKA THE BANK OF NEW YORK AS
7     TRUSTEE FOR THE REGISTERED                                     ORDER
      HOLDERS OF THE CWABS, INC.,
8     ASSET-BACKED CERTIFICATES,
      SERIES 2005-13,1
9
                                     Plaintiff,
10          v.

11    NEVADA ASSOCIATION SERVICES, et
      al.,
12
                                Defendants.
13

14   I.    SUMMARY

15         This dispute arises from the homeowners’ association foreclosure sale (“HOA

16   Sale”) of real property located at 5513 Oakwood Ridge Street, Las Vegas, Nevada 89130

17   (“Property”) to satisfy a homeowners’ association lien. (See, e.g., ECF No. 1 at 2-7.) The

18   Court previously entered judgment in Plaintiff Ditech Financial LLC’s favor against

19   Defendant Northgate Homeowners Association (the “HOA”) per a stipulated judgment

20   between those parties. (ECF No. 58.) In addition, on Plaintiff’s motion (ECF No. 59), the

21

22         1Plaintiffthe Bank of New York Mellon fka The Bank of New York as Trustee for the
23   Registered Holders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-13 filed
     an unopposed motion to substitute in place of Ditech Financial LLC. (ECF Nos. 75 at 1
24   (“Defendant Maria Loyo-Morales does not oppose the motion.”), 82 (confirming non-
     opposition).) Plaintiff explains in the motion that Ditech Financial LLC assigned the
25   pertinent deed of trust to Plaintiff in July 2019, after the Court entered judgment in this
     case. (ECF No. 75 at 2.) Plaintiff also attached supporting documentation to its motion.
26   (ECF Nos. 75-1, 75-2.) The Court will grant the motion. (ECF No. 75.) See also GMAC
     Mortg., LLC v. Nevada Ass’n Servs., Inc., Case No. 2:13-cv-01157-GMN-NJK, 2018 WL
27   487101, at *1 (D. Nev. Jan. 5, 2018) (granting unopposed motion to substitute following
     assignment of deed of trust in similar case). The Court will also direct the Clerk of Court
28   to update the docket accordingly.
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 2 of 9


1    Court entered default judgment against Defendants Nevada Association Services, Inc.

2    (“NAS”), Maria Loyo-Morales and Kimberly Tiboni, and closed the case. (ECF Nos. 64,

3    65.) Before the Court are two motions seeking either a temporary restraining order or a

4    preliminary injunction (ECF Nos. 67, 69 (collectively, the “Motions”)),2 in which Loyo-

5    Morales seeks to stop another foreclosure sale set for June 15, 2021 (ECF No. 74), and

6    more generally prevent Plaintiff from foreclosing on the Deed of Trust (“DOT”) it owns on

7    the Property. Because Loyo-Morales has not shown she is entitled to the extraordinary

8    remedy of preliminary injunctive relief, particularly because she cannot prevail on the

9    merits of any quiet title claim she may bring,3 and as further explained below, the Court

10   will deny the Motions. Also before the Court is Loyo-Morales’ motion to set aside the

11   default judgment the Court entered against her.4 (ECF No. 68 (“Set Aside Motion”).)

12   Because the HOA Sale was void because it violated the automatic bankruptcy stay, and

13   as further explained below, the Court will also deny the Set Aside Motion.

14   II.    BACKGROUND

15          The Court incorporates by reference its findings of fact in the default judgment and

16   does not recite those underlying facts here. (ECF No. 65 at 2-3.) Plaintiff filed this case in

17   October 2016. (ECF No. 1.) According to the executed summons filed by Plaintiff, Plaintiff

18   served Loyo-Morales by leaving it with Sabrina Zarales at the Property on October 20,

19   2016. (ECF No. 11 at 2.) Loyo-Morales states that Zarales was her tenant at the time.
20   (ECF No. 67-1 at 3.) Plaintiff next mailed a copy of its notice of intent to take default against

21   Loyo-Morales to the Property on November 16, 2016. (ECF No. 16 at 3.) Plaintiff then filed

22   a notice of default against Loyo-Morales on December 19, 2016 and again sent a copy to

23   Loyo-Morales at the Property. (ECF No. 22.) On Plaintiff’s motion (ECF Nos. 23, 24), the

24

25
            2The   Court will consider and refer to the Motions collectively herein.
26
            3She   has not actually filed a counterclaim, necessitating the hypothetical phrasing.
27
            4Plaintiff   filed a response (ECF No. 79), and Loyo-Morales filed a reply (ECF No.
28
     81).
                                                    2
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 3 of 9


1    Clerk of Court entered a default against Loyo-Morales—along with NAS and Tiboni—on

2    December 20, 2016. (ECF No. 25.)

3            In January 2017, Plaintiff voluntarily dismissed Tiboni (ECF No. 26), and then filed

4    a motion for summary judgment (ECF No. 28) seeking an order that the HOA Sale was

5    void, and Plaintiff’s DOT continued to encumber the Property. Plaintiff’s lead argument in

6    that motion was that the HOA Sale was void because it occurred during Tiboni’s

7    bankruptcy proceedings, and thus violated the automatic stay imposed by those

8    bankruptcy proceedings. (Id. at 3.) The HOA was the only party that filed a response to

9    that motion (ECF No. 36), and Plaintiff filed a reply (ECF No. 37).

10           However, Plaintiff reached a settlement on its primary quiet title claim with the HOA

11   before the Court ever ruled on Plaintiff’s summary judgment motion. (ECF No. 54.) As part

12   of the settlement, Plaintiff and the HOA submitted a stipulated judgment for the Court’s

13   review. (ECF No. 56.) The Court entered the stipulated judgment (ECF No. 58), and

14   accordingly denied the pending summary judgment motion as moot (ECF No. 57). The

15   stipulated judgment stated that Plaintiff’s DOT on the Property survived the HOA Sale.

16   (ECF No. 58 at 3.) It also stated that Plaintiff’s DOT is a first position DOT on the Property

17   “as against all other claimants.” (Id.)

18           Shortly thereafter, Plaintiff moved for default judgment against Loyo-Morales,

19   Tiboni, and NAS. (ECF No. 59.) No responses were filed to that motion, and the Court
20   granted the motion in June 2018. (ECF Nos. 64, 65.) As part of the default judgment, the

21   Court entered findings of fact and conclusions of law. (ECF No. 65.) In pertinent part, the

22   Court’s conclusions of law state that the HOA Sale was void because it violated the

23   automatic bankruptcy stay as to Tiboni. (Id. at 4.) The Court thus found that Plaintiff’s DOT

24   continued to encumber the Property. (Id.) The Court entered judgment accordingly, in

25   Plaintiff’s favor. (Id. at 6.)

26           Loyo-Morales filed the Motions and Set Aside Motion nearly three years later. (ECF

27   Nos. 67, 68, 69.) The Court declined to consider the Motions on an ex parte basis because
28   Plaintiff failed to comply with Local Rules LR IA 7-2(b) and LR 7-4, but nonetheless set an

                                                   3
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 4 of 9


1    expedited briefing schedule. (ECF No. 70.) Per the Court’s briefing schedule for the

2    Motions, Plaintiff filed responses (ECF Nos. 77, 78), and Loyo-Morales filed a combined

3    reply (ECF No. 80).

4    III.   LEGAL STANDARDS

5           As to the Motions, Federal Rule of Civil Procedure 65 governs preliminary

6    injunctions. “‘An injunction is a matter of equitable discretion’ and is ‘an extraordinary

7    remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

8    relief.’” Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010) (quoting Winter v.

9    Nat. Res. Def. Council, 555 U.S. 7, 22, 32 (2008)). This relief is “never awarded as of

10   right.” Alliance for the Wild Rockies v. Cottrell (“Alliance”), 632 F.3d 1127, 1131 (9th Cir.

11   2011) (citation omitted). To qualify for a preliminary injunction, a plaintiff must satisfy four

12   requirements: (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm;

13   (3) that the balance of equities favors the plaintiff; and (4) that the injunction is in the public

14   interest. See Winter, 555 U.S. at 20. Temporary restraining orders are governed by the

15   same standard applicable to preliminary injunctions. See Stuhlbarg Int’l Sales Co. v. John

16   D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

17          As to the Set Aside Motion, Rule 55(c) of the Federal Rules of Civil Procedure

18   provides that the Court “may set aside a final default judgment under Rule 60(b).” Fed. R.

19   Civ. P. 55(c). “The ‘good cause’ standard that governs vacating an entry of default under
20   Rule 55(c) is the same standard that governs vacating a default judgment under Rule

21   60(b).” Franchise Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922, 925

22   (9th Cir. 2004). In determining whether good cause exists, the Court considers three

23   factors: “‘(1) whether the plaintiff will be prejudiced, (2) whether the defendant has a

24   meritorious defense, and (3) whether culpable conduct of the defendant led to the default.’”

25   Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d 1108, 1111 (9th Cir. 2011) (quoting Falk

26   v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)). These factors are disjunctive. See id. Thus,

27   the Court may refuse to set aside default if it finds that any one of these three factors is
28

                                                     4
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 5 of 9


1    true. See U.S. v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091

2    (9th Cir. 2010).

3    IV.      DISCUSSION

4             The Court first addresses the Motions, and then addresses the Set Aside Motion.

5             A.     The Motions

6             While Loyo-Morales only addresses two of the Winters factors in her Motions, the

7    Court attempts to address all four.

8                    1.    Likelihood of Success on the Merits

9             Loyo-Morales argues she is likely to succeed on the merits because she was never

10   properly served in this case, which prevented her from filing a quiet title counterclaim that

11   she argues she is likely to prevail on were she to file it because the HOA Sale

12   presumptively extinguished the DOT. (ECF No. 67 at 8.) Plaintiff counters that Loyo-

13   Morales was properly served, and she is unlikely to prevail on the merits of a quiet title

14   counterclaim (if she filed one) because the HOA Sale violated the automatic bankruptcy

15   stay as to Tiboni, Tiboni tendered the superpriority amount prior to the HOA sale, tender

16   would have been futile in any event because the HOA’s agent NAS had a policy of

17   rejecting tender, and any claim Loyo-Morales were to assert would be barred by judicial

18   estoppel. (ECF No. 77 at 6-11.) The Court agrees with Plaintiff the HOA Sale violated the

19   automatic bankruptcy stay, as it previously found in the default judgment it entered in this
20   case.5

21            Beginning with the service arguments, Plaintiff’s predecessor-in-interest Ditech

22   properly served Loyo-Morales by personally serving her long-term tenant at the Property.

23   (ECF No. 11 at 2.) Under Fed. R. Civ. P. 4(e)(2)(B), a plaintiff may properly serve a

24   defendant by leaving a copy of the summons and the complaint with “at the individual’s

25   dwelling or usual place of abode with someone of suitable age and discretion who resides

26

27
                 Court therefore need not—and does not—address Plaintiff’s remaining
              5The

28   arguments as to why any counterclaim filed by Loyo-Morales would not succeed on the
     merits. (ECF No. 77 at 7-11.)
                                               5
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 6 of 9


1    there[.]” While it appears Loyo-Morales has multiple houses, she listed the Property as

2    her residence in her bankruptcy petition filed in January 2020. (ECF No. 77-20 at 3.)6 This

3    contradicts her statement in her declaration filed with the Motions in May 2021 that she

4    moved into the Property for the first time approximately two months prior. (ECF No. 69-1

5    at 3.) This contradiction makes it difficult to say when she moved into the Property but

6    suggests to the Court that the Property is one of her dwellings, and thus may properly be

7    considered her dwelling for purposes of Fed. R. Civ. P. (4)(e)(2). See Stars’ Desert Inn

8    Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 524 (9th Cir. 1997) (noting that a

9    person may have more than one dwelling in affirming the district court’s finding that service

10   was proper based on evidence the defendant was living at a particular address in granting

11   the plaintiff’s request for a default judgment).

12          Moreover, Loyo-Morales does not actually argue that her tenant that Ditech served,

13   Sabrina Zarales, is not “someone of suitable age and discretion[.]” (ECF Nos. 67, 69.)

14   Loyo-Morales merely repeatedly points out that Zarales is not Loyo-Morales but instead is

15   her tenant. Neither of these attributes suggest that Zarales is not “someone of suitable

16   age and discretion[.]” Fed. R. Civ. P. (4)(e)(2). For its part, Plaintiff suggests that Zarales

17   is someone of suitable age and discretion. (ECF Nos. 77 at 6, 79 at 6-7.) While Plaintiff

18   does not offer any evidence to support this assertion, the Court can easily conclude that

19   Zarales is someone of “someone of suitable age and discretion” in the absence of any
20   argument or evidence to the contrary. Ditech properly served Loyo-Morales under Fed. R.

21   Civ. P. (4)(e)(2).

22          But even setting the service arguments aside, Loyo-Morales is unlikely to prevail

23   on the merits because the HOA Sale violated the automatic bankruptcy stay as to Tiboni

24   and was therefore void. See LN Management LLC Series 5105 Portraits Place v. Green

25   Tree Loan Servicing, 399 P.3d 359, 360-61 (Nev. 2017) (holding that an HOA foreclosure

26

27
            6The  Court takes judicial notice of this document filed in the U.S. Bankruptcy Court
28   for the District of Nevada. See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir.
     2012) (taking judicial notice of “documents on file in federal” court).
                                                    6
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 7 of 9


1    sale held in violation of an automatic bankruptcy stay is void). It is indeed odd that Loyo-

2    Morales does not even refer to, or attempt to argue around, the automatic bankruptcy stay

3    in her Motions considering that the Court expressly mentioned this reason for finding the

4    HOA Sale void in the default judgment it entered in this case. (ECF Nos. 67, 69; see also

5    ECF No. 65 at 4 (stating the violation of the bankruptcy stay rendered the HOA Sale void

6    in the default judgment against Loyo-Morales).) And while Loyo-Morales addresses the

7    automatic stay for the first time in her reply (ECF No. 80 at 6-7), contrary to her arguments,

8    the HOA Sale was void even though the actual HOA Sale occurred after Tiboni’s

9    bankruptcy was discharged—because the HOA recorded the notice of default and election

10   to sell during Tiboni’s bankruptcy. (ECF Nos. 77-7, 77-8, 77-9 (establishing that the HOA

11   recorded the notice of delinquent assessment lien and notice of default before the

12   bankruptcy court entered its final decree and closed Tiboni’s bankruptcy case).) See also

13   Premier One Holdings, Inc. v. Bank of New York Mellon for Certificate Holders of the

14   CWABS, Inc., 401 P.3d 1145 (Table), 2017 WL 4158138, at *1 (Nev. 2017) (“because the

15   HOA recorded its notice of default at a time when the subject property was protected by

16   the automatic stay, the recording of that notice had no legal effect”) (citation omitted). The

17   Court accordingly concludes that Loyo-Morales is unlikely to prevail on the merits of any

18   quiet title counterclaim she might file.

19                 2.     Irreparable Harm
20          Plaintiff argues she will be irreparably harmed if Plaintiff proceeds with the

21   scheduled foreclosure sale on its DOT because property is unique, she is now living in the

22   Property, and she will be unable to live there, or profit from the Property, if the foreclosure

23   sale proceeds as scheduled. (ECF No. 67 at 8-9.) However, this argument is unpersuasive

24   because it ignores the fact that Plaintiff’s DOT continues to encumber the Property per the

25   Court’s default judgment—and as affirmed above. Thus, the foreclosure sale is a result of

26   Plaintiff’s nonpayment of the mortgage on the Property. This factor therefore does not

27   weigh in Plaintiff’s favor even if Loyo-Morales had established she was likely to prevail on
28   the merits, and she has not.

                                                   7
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 8 of 9


1                  3.      Remaining Factors

2           Loyo-Morales does not address the remaining factors in her Motions. (ECF Nos.

3    67, 69.) The Court accordingly has no reason to assume they favor granting her Motions,

4    especially considering the Court’s finding that she is unlikely to prevail on the merits of

5    any potential quiet title counterclaim she may file.

6           In sum, the Winters factors do not weigh in favor of granting the Motions. The Court

7    will deny the Motions.

8           B.     The Set Aside Motion

9           The Court will also deny the Set Aside Motion for the same reasons provided supra

10   in Section IV.A.1 discussing Loyo-Morales’ likelihood of success on the merits. To

11   summarize, she was properly served, but even if she was not, the HOA Sale was void

12   because it violated the automatic bankruptcy stay as to Tiboni. As the only arguments

13   Loyo-Morales makes in her Set Aside Motion are that she was improperly served and the

14   HOA Sale presumptively extinguished Plaintiff’s DOT—but neither argument is

15   persuasive—Loyo-Morales has not shown good cause for the Court to set aside the

16   default judgment it previously entered. Indeed, the Court confirmed supra that the primary

17   basis for the default judgment it previously entered in this case—that the HOA Sale was

18   void because it violated the automatic bankruptcy stay—was correct.

19          Turning to the Falk factors, they do not support setting aside the default judgment
20   either. As to the first factor, Plaintiff would be prejudiced if the Court set aside the default

21   judgment because it would be unable to proceed with the upcoming, scheduled

22   foreclosure sale. Second, Loyo-Morales does not have a meritorious defense because the

23   HOA Sale violated the automatic bankruptcy stay as to Tiboni. And because the Falk

24   factors are disjunctive, and two of them do not favor setting the default judgment aside,

25   the Court need not address the third. See Brandt, 653 F.3d at 1111. In sum, the Court will

26   also deny the Set Aside Motion.

27   ///
28   ///

                                                    8
     Case 2:16-cv-02400-MMD-VCF Document 84 Filed 06/14/21 Page 9 of 9


1    V.    CONCLUSION

2          The Court notes that the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the issues before

5    the Court.

6          It is therefore ordered that Defendant Maria Loyo-Morales’ motion for a preliminary

7    injunction (ECF No. 67) is denied.

8          It is further ordered that Defendant Maria Loyo-Morales’ motion to set aside the

9    default judgment entered against her (ECF No. 68) is denied.

10         It is further ordered that Defendant Maria Loyo-Morales’ motion for a temporary

11   restraining order (ECF No. 69) is denied.

12         It is further ordered that Plaintiff’s unopposed motion to substitute (ECF No. 75) is

13   granted.

14         The Clerk of Court is directed to replace Plaintiff Ditech Financial LLC on the docket

15   with The Bank of New York Mellon fka The Bank of New York as Trustee for the Registered

16   Holders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-13.

17         This case will remain closed.

18         DATED THIS 14th Day of June 2021.

19
20
                                              MIRANDA M. DU
21                                            CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28

                                                 9
